—In an action for a divorce and ancillary relief, the defendant appeals from (1) an order of the Supreme Court, Dutchess County (Beisner, J.), dated May 11, 2000, and (2) a judgment of the same court, entered June 16, 2000, which is in favor of the plaintiff and against him in the sum of $36,195.28 for pendente lite maintenance and child support arrears.
Ordered that the appeal from the order is dismissed, without costs or disbursements, for failure to perfect the same in accordance with the rules of this Court (see, 22 NYCRR 670.80 [e]); and it is further,
Ordered that the judgment is affirmed, without costs or disbursements, and the matter is remitted to the Supreme Court, Dutchess County, for an expedited trial of this action to be held forthwith.
Contrary to the defendant’s contention, the Supreme Court correctly awarded the plaintiff a judgment for arrears (see, Domestic Relations Law §§ 236, 240, 244).
The defendant’s remaining contentions lack merit.
Under the particular circumstances of this case, the trial of this action should be expedited, to be held forthwith. Ritter, J. P., Krausman, Luciano and H. Miller, JJ., concur.